Citation Nr: 0031698	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  96-25 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
scar with fascial defect, muscle hernia and retained foreign 
body, residual gunshot wound, left leg.

2.  Entitlement to an evaluation in excess of 10 percent for 
multiple scars, residual gunshot wound, lateral thigh, below 
patella, anterior tibia, foot and ankle, left.


REPRESENTATION

Veteran represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION


The veteran had active military service from July 1968 to 
December 1969.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision, 
in which the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO) continued the 10 percent 
evaluation assigned residuals of the veteran's gunshot wound 
to the left leg and the noncompensable evaluation assigned 
residuals of the veteran's gunshot wound to the thigh, tibia, 
foot and ankle.  

The Board remanded this claim to the RO for additional 
development in November 1997.  After endeavoring to complete 
the requested development, the RO, in a rating decision dated 
May 2000, increased the evaluation assigned residuals of the 
veteran's gunshot wound to the thigh, tibia, foot and ankle 
to 10 percent, effective from February 22, 1994, the date the 
veteran filed his claim for an increased evaluation for that 
disability.


REMAND

The veteran claims that he sustained two wounds during active 
service: one in June 1969, when he was hit in the left knee 
with shrapnel fragments, and another in August 1969, when he 
was hit in the front of the right knee superficially with a 
gunshot and in left lower extremity with shrapnel fragments.  
He further claims that the first wound necessitated a three-
week hospitalization and the second wound necessitated a 
four-month hospitalization in facilities in Vietnam, Guam and 
St. Albans, New York, after which he was discharged.  He 
alleges that residuals of these wounds cause him to 
experience severe pain and a burning sensation in his left 
thigh muscle, discomfort when sitting in a chair, squatting, 
twisting or crossing his leg, running, walking or working in 
the yard, and "charlie horses" and a need to limp 
(occasional gait disturbance) after standing up, and 
necessitate the use of pain medication.  A review of the 
record discloses that, before the Board can decide the merits 
of the veteran's claims, additional action by the RO is 
necessary.  

In November 1997, the Board remanded this claim to the RO for 
multiple purposes: (1) to make another attempt to secure the 
veteran's complete service medical records through official 
channels; (2) to obtain and associate with the veteran's 
claims file any outstanding records of VA and private 
treatment of the veteran's claimed residuals; (3) to schedule 
the veteran for VA orthopedic and neurologic examinations, 
during which medical opinions were to be rendered regarding 
the severity of the claimed residuals; and (4) to consider 
the veteran's claim pursuant to the former and revised 
criteria governing evaluations of gunshot wounds.    

Following the issuance of the November 1997 Remand, the RO 
only partially developed the veteran's claim as instructed.  
Specifically, in December 1997, the RO contacted the veteran 
by letter and requested him to furnish the names, addresses 
and approximate dates of treatment from all VA and non-VA 
health care providers and to complete the enclosed 
authorizations for release of the treatment records.  The 
veteran responded by submitting an authorization for release 
of private medical records.  With this authorization, the RO 
secured a letter, but not treatment records, from Steven 
Goldberg, M.D., who was the veteran's primary care physician 
at the time.  

In addition, the RO obtained additional service medical 
records.  The request by the RO identified the 95th Evac 
Hospital in Da Nang, and the records received included 
treatment for a grenade fragment wound to his left knee in 
June 1969.  However, the RO did not request records from the 
medical facilities in Guam, or St. Albans (which were noted 
in the veteran's initial application for compensation 
submitted in December 1969).  In addition, in recording the 
veteran's history during a VA examination in 1970 it was 
noted that he was hospitalized for a brief time in August 
1969 in Vietnam, then Guam and then transferred to the St. 
Albans hospital prior to his discharge from service in 
December 1969.  Finally, the RO scheduled the veteran for VA 
orthopedic and neurologic examinations, during which medical 
opinions were rendered regarding the severity of the claimed 
residuals, but did not readjudicate the veteran's claim 
pursuant to the former and revised criteria governing 
evaluations of muscle injuries.  Thereafter, in May 2000 and 
September 2000, respectively, the RO issued a supplemental 
statement of the case, which did not contain the law or 
regulations pertaining to evaluations of gunshot wounds, and 
transferred the claims file to the Board for final 
adjudication.   

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
held that the Board must ensure compliance with remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In light of the foregoing, the Board must remand this claim 
to the RO again for completion of all previously ordered 
development and for the additional development requested 
below.  

In its Remand, the Board acknowledged that, depending on the 
veteran's original injuries, the rating criteria for 
evaluating muscle injuries might not be for application.  
When the RO readjudicated the veteran's claim, it obviously 
believed these criteria were inapplicable.  As the RO noted 
in its May 2000 rating decision, the only residuals of the 
veteran's in-service gunshot/shell fragment wounds that have 
been objectively confirmed by a physician are tender and 
painful scars.  In light of this finding, the RO evaluated 
the veteran's disabilities pursuant to the criteria governing 
evaluations of scars, rather than the criteria governing 
evaluations of muscle injuries.  However, based on the newly 
obtained service medical records, which confirm an in-service 
grenade fragment wound, and on reports of VA neurological 
disorders and joints examinations conducted in August 1998, 
which suggest that the veteran may have muscular or bone 
involvement as a result of the in-service wound, the Board 
believes that the criteria governing muscle injuries may be 
applicable and should be initially considered by the RO.  

Before the RO can do so, additional information is needed.  
During the VA neurological disorders examination, the VA 
examiner noted that the veteran had four metallic foreign 
bodies in the left femur bone and soft tissues, and indicated 
that the veteran's symptoms were most likely related to these 
foreign bodies.  The VA examiner did not, however, specify 
whether the symptoms to which he referred were from the 
objectively confirmed tender scars or the pain, discomfort 
and burning sensation reported by the veteran.  In addition, 
during the pendency of this appeal, the veteran reported that 
the second shell fragment wound fractured his left tibia and 
x-rays showed an old fracture of the left tibia.  If 
confirmed as a residual of his shell fragment wound this may 
influence the evaluation to be assigned.  Further examination 
to obtain clarification regarding this matter is warranted.

Recently, legislation was passed that amplifies the RO's duty 
to assist the veteran in developing the facts pertinent to 
his claim.  This legislation provides that, 
military, naval, or air service that are held or maintained 
by a governmental entity.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
veteran in this case has identified the locations and dates 
where he was treated for the alleged fracture: Vietnam (95th 
Evac. Danang-August 1969); Guam (U.S. Naval Hospital-August 
1969); and St. Albans, New York (September 1969 to December 
1969, prior to his separation from service).  If additional 
information is needed to secure records of the veteran's 
treatment from these facilities, the RO should contact the 
veteran and request that he provide such information.      

In addition, while this claim is in remand status, the RO 
should endeavor to obtain and associate with the claims file 
records of Dr. Goldberg's treatment of the veteran.  It 
should also provide the veteran one more opportunity to 
assist the RO in obtaining and associating with the claims 
file any other possibly pertinent medical records.  See 
Kutscherousky v. West, 12 Vet. App. 369, 373 (1999) (holding 
that an appellant has a right to submit additional evidence 
and argument on all matters the Board has remanded to the 
RO).  

For the reasons indicated above, this case is remanded to the 
RO for the following development:

1.  The RO should contact the veteran and 
give him one last opportunity to provide 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him for residuals of his grenade 
fragment and gunshot wounds.  After 
obtaining any necessary authorizations, 
the RO should obtain and associate with 
the claims file all records of this 
treatment, including those from the 
office of Dr. Goldberg and the medical 
facilities in Vietnam, Guam and St. 
Albans, New York, where the veteran 
reports he was treated for his wounds 
from August 1969 to December 1969, while 
still in service.  

2.  The RO should then schedule the 
veteran for orthopedic and neurological 
examinations for the purpose of 
determining the nature and severity of 
his service-connected left leg wound 
residuals.  Prior to the examinations, 
the RO should provide the examiners with 
the veteran's claims file and a copy of 
this Remand for review.  After perusing 
the claims file and conducting thorough 
examinations, including all indicated 
tests, the examiners should fully 
describe all residuals of the veteran's 
shell fragment wounds to his left lower 
extremity and clarify whether the 
retained foreign bodies in the veteran's 
left femur bone and soft tissues cause 
bone, joint or muscular pain and/or scar-
related pain.  If the examiners determine 
that the foreign bodies cause non-scar 
related pain, they should identify the 
muscle group(s), nerve(s), bone(s) and/or 
joint(s) affected by these foreign 
bodies, and indicate the extent of 
functional loss caused by this pain.  If 
the examiners determine that the foreign 
bodies also cause scar-related pain, they 
should indicate whether that pain is 
separate and distinct from the pain 
affecting the veteran's muscle(s), 
nerve(s), bone(s) and/or joint(s).  The 
examiners should express clearly the 
rationale on which they bases their 
opinions.  

3.  The RO should review the examination 
report to determine whether it complies 
with the previous instruction.  If the 
report is inadequate, it should be 
returned to the examiner for completion.

4.  Once all development has been 
completed, the RO should readjudicate the 
veteran's claim pursuant to the former 
and revised criteria governing 
evaluations of muscle injuries and any 
other relevant criteria.  Any further 
action to comply with the notice and duty 
to assist provisions of the Veterans 
Claims Assistance Act of 2000 should also 
be accomplished.  If the benefit sought 
is not granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case, which 
contains the former and current 
regulations governing muscle injuries, 
and afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  At this time, the Board does not intimate any 
opinion as to the merits of this appeal. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 8 -


